DANAHY, Judge.
The appellant argues on this appeal that his community control was improperly revoked and that his sentence included certain costs which were improper. Because there is no merit to his argument that the evidence was insufficient to show a violation of his community control, we affirm the revocation of the community control. We strike certain cost items found in the written sentence.
We strike the $2 cost pursuant to section 943.25(13) because it was not announced at sentencing. We also strike the “cost/fine” of $33 because no statutory authority was cited for this item.
*277With these costs stricken, we affirm the sentence imposed on violation of community control.
RYDER, A.C.J., and PATTERSON, J., concur.